Citation Nr: 1007908	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The appeal is REMANDED to the RO in Winston-Salem, North 
Carolina via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the RO did not provide a notice that meets the 
requirements.  In correspondence in March 2007, the RO 
acknowledged receipt of the Veteran's claim for service 
connection for diabetes mellitus but noted only that no 
action would be taken pending the outcome of ongoing 
litigation.  Nevertheless, in June 2007, the RO denied 
service connection prior to the conclusion of the litigation 
and only on the basis of presumptive service connection for 
exposure to herbicide.  Inconsistently, a December 2007 
statement of the case again informed the Veteran of a delay 
in the adjudication.  Although subsequent adjudicative 
documents cite the  applicable regulations, the adjudicative 
documents may not substitute for adequate notice.  The 
Veteran was not informed of the criteria for substantiation 
of his claim or of the Veteran's and VA's respective 
responsibilities to obtain relevant evidence.  Furthermore, 
the statement of the case (SOC) did not meet the requirements 
of 38 C.F.R. § 19.29 (2009).  Although the SOC cited the 
applicable regulations, the RO did not explain the reasons 
for the determination provided in the June 2007 rating 
decision but rather advised a continued delay pending the 
outcome of litigation.  

In correspondence in February 2009, the RO advised the 
Veteran of the unfavorable outcome of the litigation and 
confirmed the June 2007 rating decision.  In August 2009, the 
RO provided a supplemental statement of the case that 
referred only to "prior decisions."  The RO has never 
addressed entitlement to direct service connection for 
diabetes.  Moreover, a supplemental statement of the case may 
not be used to announce decisions not previously addressed in 
a statement of the case.   38 C.F.R. § 19.31 (a) (2009).  

The February 2009 correspondence to the Veteran was sent to 
his address of record in Pennsylvania but was returned 
undelivered by the Postal Service.  The RO confirmed the 
address with the Veteran's representative but did not re-mail 
the correspondence.  In June 2009, the RO confirmed that the 
Veteran had moved to North Carolina.  It is not clear whether 
the Veteran ever received the February 2009 letter.  An 
August 2009 supplemental statement of the case was mailed to 
the Veteran at his new address.  A copy was sent to his state 
representative in Pennsylvania, but there is no record of any 
participation by the representative subsequent to the 
resolution of litigation and the Veteran's move to a 
different state.  The certification of appeal to the Board 
noted that the representative was not available to provide a 
supporting statement or brief.  

Finally, in March 2007, the National Personnel Records Center 
reported that the Veteran's destroyer, USS MANLEY (DD-940), 
operated in waters offshore of the Republic of Vietnam from 
November 1966 to March 1967.  In June 2009, the RO requested 
deck logs for the vessel for that period of time for 
unspecified reasons.  However, no deck logs were received or 
associated with the claims file.  Although the Veteran has 
not contended that he visited the Republic of Vietnam, the 
Veteran and several shipmates noted in statements that the 
destroyer was engaged in shore bombardment in support of 
ground operations.  Unofficial ship histories reviewed by the 
Board suggest that the destroyer may have anchored or moored 
in Da Nang harbor on November 21, 1966 and between December 
7, 1966 and December 19, 1966.  

In consideration of the notice errors, irregular process of 
adjudication, failure to consider entitlement to service 
connection on a direct basis, change of address, and 
possibility of visitation in Vietnam, the Board will remand 
the claim for further development to preserve the essential 
fairness of the adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative, if any, with notice of 
information and evidence (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide and; (3) 
that the claimant is expected to provide; 
and (4) the criteria for assignment of a 
rating and effective date should service 
connection be warranted.   

2.  Request confirmation from the Veteran 
of his desires for representation and, if 
necessary, options for new representation 
in his current home state. 

3.  Request from the Veteran the dates 
and places that he visited ashore in the 
Republic of Vietnam, if any, during his 
deployment aboard USS MANLEY (DD-940).  

4.  Request from the appropriate agency 
the deck logs for USS MANLEY (DD- 940) 
for November 21, 1966 and from December 
7, 1966 to December 19, 1966, and for any 
other specific dates identified by the 
Veteran.  Associate any records received 
with the claims file.  

5.  Then, review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated 
including a VA medical examination if 
necessary.  Then, readjudicate the claim 
for service connection for type II 
diabetes mellitus on a direct and 
presumptive basis.  If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative, if any, the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in 
order.   

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

